Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered October 31, 1984, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant’s motion to withdraw his plea prior to sentencing was not specifically based upon the fact that his factual allocution at the time of the plea was insufficient, his objection to the sufficiency of his allocution was not preserved for appellate review as a matter of law (see, People v Pellegrino, 60 NY2d 636). In any event, this claim is without merit (cf., People v Coates, 64 AD2d 1).
In addition, the court did not abuse its discretion in denying the defendant’s motion to withdraw his plea after giving the defendant a reasonable opportunity to advance his claims (see, CPL 220.60 [3]; People v Stubbs, 110 AD2d 725, 727). Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.